ORDER OF DISMISSAL
CURTIS, District Judge.
This matter was submitted to the Court for decision pursuant to stipulation of the parties; it appearing that the complaint in this matter is based on Title 19 U.S.C. § 1305; it further appearing that a three-judge court in United States v. Thirty-Seven (37) Photographs, 309 F.Supp. 36 (U.S.D.C. C.D.Cal.1970), determined that Title 19 U.S.C. § 1305 is unconstitutional on its face; and it further appearing that this Court ought to abide by that decision pending its possible review in the United States Supreme Court.
It is therefore ordered that the within action is dismissed and that the United States Marshal return the defendant material to the claimant.
It is further ordered that four copies of each of the twelve issues of the defendant magazines may be released immediately to counsel for the plaintiff and for the claimant solely for their use in any appellate proceedings which may be had here.